      Case 2:20-cv-01312-DLR Document 40 Filed 12/11/20 Page 1 of 6




1    J. Michael Hennigan (Arizona Bar
     No. 2633)
2
     jhennigan@mckoolsmithhennigan
3    .com
     MCKOOL SMITH HENNIGAN, P.C.
4
     300 South Grand Avenue, Suite 2900
5    Los Angeles, CA 90071
     Telephone: (213) 694-1200
6
     Facsimile: (213) 694-1234
7
     Robin L. Cohen (pro hac vice)
8    rcohen@mckoolsmith.com
9    John Briody (pro hac vice)
     jbriody@mckoolsmith.com
10   MCKOOL SMITH, P.C.
11   One Manhattan West
     395 9th Avenue, 50th Floor
12   New York, NY 10001
13   Telephone: (212) 402-9400
     Facsimile: (212) 402-9444
14

15
     Patrick Pijls (pro hac vice)
     ppijls@mckoolsmith.com
16   MCKOOL SMITH, P.C.
     300 Crescent Court, Suite 1500
17
     Dallas, TX 75201
18   Telephone: (214) 978-4000
     Facsimile: (214) 978-4044
19
20

21

22

23

24

25
26

27                                        1

28
      Case 2:20-cv-01312-DLR Document 40 Filed 12/11/20 Page 2 of 6




1    Andrew L. Sandler (pro hac vice)
     asandler@mitchellsandler.com
2
     Stephen M. LeBlanc (pro hac vice)
3    sleblanc@mitchellsandler.com
     Rebecca Guiterman (pro hac vice)
4
     rguiterman@mitchellsandler.com
5    MITCHELL SANDLER LLC
     1120 20th Street NW, Suite 725
6
     Washington, DC 20036
7    Telephone: (202) 886-5260

8    Attorneys for Plaintiffs
9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25
26

27                                       2

28
          Case 2:20-cv-01312-DLR Document 40 Filed 12/11/20 Page 3 of 6




1

2

3

4

5

6
                      IN THE UNITED STATES DISTRICT COURT
7                         FOR THE DISTRICT OF ARIZONA

8    Chattanooga Professional Baseball             Case No. 2:20-cv-01312-DLR
9    LLC d/b/a Chattanooga Lookouts et
     al.,                                          JOINT NOTICE OF APPEAL
10

11                  Plaintiffs,

12   v.
13
     National Casualty Co. et al.,
14

15
                    Defendants.

16

17            Notice is hereby given that all plaintiffs in the above-styled case hereby

18   appeal to the United States Court of Appeals for the Ninth Circuit from an
19
     order, ECF No. 39, granting Defendants’ Motion to Dismiss, entered in this
20
     action on the 13th day of November, 2020. The Representation Statement
21

22   and its supplements, required by Federal Rule of Appellate Procedure 12(b)
23
     and United States Court of Appeals for the Ninth Circuit Local Rules 3-2(b)
24
     and 12-2, are attached to this Notice as Exhibit A.
25
26

27                                             3

28
      Case 2:20-cv-01312-DLR Document 40 Filed 12/11/20 Page 4 of 6




1    Date: December 11, 2020              Respectfully,
2                                         /s/ J. Michael Hennigan
3                                         J. Michael Hennigan
4                                         jhennigan@mckoolsmithhennigan.com
                                          MCKOOL SMITH HENNIGAN, P.C.
5                                         300 South Grand Avenue, Suite 2900
6                                         Los Angeles, CA 90071
                                          Telephone: (213) 694-1200
7                                         Facsimile: (213) 694-1234
8
                                          Robin L. Cohen (pro hac vice)
9                                         rcohen@mckoolsmith.com
10                                        John Briody (pro hac vice)
                                          jbriody@mckoolsmith.com
11                                        MCKOOL SMITH, P.C.
                                          One Manhattan West
12
                                          395 9th Avenue, 50th Floor
13                                        New York, NY 10001
                                          Telephone: (212) 402-9400
14
                                          Facsimile: (212) 402-9444
15
                                          Patrick Pijls (pro hac vice)
16
                                          ppijls@mckoolsmith.com
17                                        MCKOOL SMITH, P.C.
                                          300 Crescent Court, Suite 1500
18                                        Dallas, TX 75201
19                                        Telephone: (214) 978-4000
                                          Facsimile: (214) 978-4044
20

21

22

23

24

25
26

27                                       4

28
     Case 2:20-cv-01312-DLR Document 40 Filed 12/11/20 Page 5 of 6




1                                        Andrew L. Sandler (pro hac vice)
                                         asandler@mitchellsandler.com
2
                                         Stephen M. LeBlanc (pro hac vice)
3                                        sleblanc@mitchellsandler.com
                                         Rebecca Guiterman (pro hac vice)
4
                                         rguiterman@mitchellsandler.com
5                                        MITCHELL SANDLER LLC
                                         1120 20th Street NW, Suite 725
6
                                         Washington, DC 20036
7                                        Telephone: (202) 886-5260

8                                        Attorneys for Plaintiffs
9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25
26

27                                      5

28
      Case 2:20-cv-01312-DLR Document 40 Filed 12/11/20 Page 6 of 6




1                          CERTIFICATE OF SERVICE
2
           I hereby certify that on December 11, 2020, I electronically transmitted
3    this document to the court clerk’s office using the CM/ECF system for filing
     and thereby transmitted a notice of electronic filing to all CM/ECF
4
     registrants of record.
5
                                               /s/ J. Michael Hennigan
6
                                               J. Michael Hennigan
7

8

9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25
26

27                                         6

28
